


110 HR 407 RS: Columbia-Pacific National Heritage

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 362
		110th CONGRESS
		1st Session
		H. R. 407
		[Report No. 110–164]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To direct the Secretary of the Interior to
		  conduct a study to determine the feasibility of establishing the
		  Columbia-Pacific National Heritage Area in the States of Washington and Oregon,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Columbia-Pacific National Heritage
			 Area Study Act.
		2.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the
			 Columbia-Pacific National Heritage Area.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Study
			 areaThe term study area means—
				(A)the coastal areas
			 of Clatsop and Pacific Counties (also known as the North Beach Peninsula);
			 and
				(B)areas relating to Native American history,
			 local history, Euro-American settlement culture, and related economic
			 activities of the Columbia River within a corridor along the Columbia River
			 eastward in Clatsop, Pacific, Columbia, and Wahkiakum Counties.
				3.Columbia-Pacific
			 national heritage area study
			(a)In
			 GeneralThe Secretary, in consultation with the managers of any
			 Federal land within the study area, appropriate State and local governmental
			 agencies, tribal governments, and any interested organizations, shall conduct a
			 study to determine the feasibility of designating the study area as the
			 Columbia-Pacific National Heritage Area.
			(b)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
				(1)has an assemblage
			 of natural, historic, and cultural resources that together represent
			 distinctive aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through partnerships
			 among public and private entities and by combining diverse and sometimes
			 noncontiguous resources and active communities;
				(2)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 national story;
				(3)provides
			 outstanding opportunities to conserve natural, historic, cultural, or scenic
			 features;
				(4)provides
			 outstanding recreational and educational opportunities;
				(5)contains resources
			 important to the identified theme or themes of the Study Area that retain a
			 degree of integrity capable of supporting interpretation;
				(6)includes residents,
			 business interests, nonprofit organizations, and local and State governments
			 that are involved in the planning, have developed a conceptual financial plan
			 that outlines the roles for all participants, including the Federal Government,
			 and have demonstrated support for the concept of a national heritage
			 area;
				(7)has a potential
			 local coordinating entity to work in partnership with residents, business
			 interests, nonprofit organizations, and local and State governments to develop
			 a national heritage area consistent with continued local and State economic
			 activity; and
				(8)has a conceptual
			 boundary map that is supported by the public.
				(c)Private
			 propertyIn conducting the
			 study required by this section, the Secretary shall analyze the potential
			 impact that designation of the area as a national heritage area is likely to
			 have on land within the proposed area or bordering the proposed area that is
			 privately owned at the time that the study is conducted.
			4.ReportNot later than 3 fiscal years after the date
			 on which funds are made available to carry out the study, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report that
			 describes the findings, conclusions, and recommendations of the Secretary with
			 respect to the study.
		
	
		September 17, 2007
		Reported without amendment
	
